NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IGNACIO RAMIREZ-LARIUS,                         No.    20-70549

                Petitioner,                     Agency No. A201-222-932

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 7, 2022**
                                Pasadena, California

Before: BERZON and FRIEDLAND, Circuit Judges, and KORMAN,*** District
Judge.

      Ignacio Ramirez-Larius (“Petitioner”), a native and citizen of Mexico,

petitions for review from a decision of the Board of Immigration Appeals (“BIA”)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
upholding the immigration judge’s (“IJ”) denial of his claims for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      Petitioner argues that he will more likely than not face persecution on

account of his membership in his family if he returns to Mexico. The BIA rejected

this claim, reasoning that, even assuming Petitioner’s family was a cognizable

social group, Petitioner had failed to establish any nexus between the potential

threats he faced in Mexico and his family membership.1 See Barajas-Romero v.

Lynch, 846 F.3d 351, 357-60 (9th Cir. 2017) (holding that an applicant for

withholding of removal must demonstrate that a protected ground under the Act

was “a reason” for any past or likely future persecution).

      The BIA’s conclusion was supported by substantial evidence. Petitioner

testified that his uncle was killed “a long, long time ago” and that his sister was

killed in 2007. He does not know why either family member was killed, though he

thinks his uncle was killed because of an intra-family dispute and his sister might

have been killed because a cartel believed that his family was involved in drugs.

Petitioner’s other family members have remained in Mexico without being harmed.



      1
         Because we conclude that this aspect of the BIA’s reasoning is supported
by substantial evidence, we need not decide whether the BIA correctly concluded,
in the alternative, that Petitioner’s family is not a cognizable “particular social
group” under 8 U.S.C. § 1101(a)(42).

                                           2
Petitioner testified that, after his sister was killed, he received a phone call from a

person telling him that he would be killed if he returned to Mexico. The record is

inconsistent regarding whether the caller was anonymous or was a family member.

Petitioner also submitted general evidence about the violence being perpetrated by

drug cartels and corruption among law enforcement officers in Mexico. In light of

the lack of nonspeculative evidence that his relatives were killed because of their

family membership, and in light of the fact that other family members have

remained in Mexico unharmed, Petitioner’s evidence does not compel the

conclusion that Petitioner would more likely than not suffer persecution “on

account of” his membership in his family. See Duran-Rodriguez v. Barr, 918 F.3d

1025, 1028 (9th Cir. 2019) (“Under [the substantial evidence] standard, we must

uphold the agency determination unless the evidence compels a contrary

conclusion.”).

      Substantial evidence also supports the agency’s determination that Petitioner

is not eligible for CAT relief because Petitioner failed to show it is more likely

than not that he will be tortured if he returns to Mexico. See Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (holding that “generalized evidence

of violence and crime in Mexico [that was] not particular to Petitioners [was]

insufficient to meet [the CAT] standard”).

      PETITION DENIED.


                                           3